 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDdustries, direct that an election be held at or about the peak of theseason on a date to be determined by the Regional Director, amongthe employees in the appropriate voting groups who are employedduring the payroll period immediately preceding the date of theissuance of notice of election by the Regional Director.[Text of Direction of Elections omitted from publication.]Dickten & Masch Mfg. CompanyandTool and Die MakersLodge No.78, International Association of Machinists, AFL-CIO.Cases Nos. 13-CA-2867 and 13-CA-3120. September 29,1960DECISION AND ORDEROn December 22, 1959, Trial Examiner Lee J. Best issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a brief in support thereof.'The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in these cases, including the Intermediate Report, the excep-tions and the brief, and hereby adopts the Trial Examiner's findings,conclusions, and recommendations with the modifications and addi-tions hereinafter indicated.We find, in agreement with the Trial Examiner, that since May 29,1958, the Respondent has refused to bargain in good faith with theUnion as the certified bargaining representative for an appropriateunit consisting of toolroom employees, in violation of Section 8 (a) (5)and (1) of the National Labor Relations Act. Specifically, the Re-spondent violated Section 8 (a) (5) and (1) by: (1) refusing tobargain with the Union concerning the Rucker Share of ProductionPlan; (2) by unilaterally establishing a wage rate of $3 an hour fortool repair work; and (3) by terminating all negotiations on Decem-ber 2, 1958, and refusing to meet with the Union thereafter.Byrefusing to meet with the Union, the Respondent made it impossiblefor the parties to reach agreement on the issues involved in the strike1The Respondent requested oral argument.The request is hereby denied as therecord, including the exceptions and brief,adequately presents the issues and positions9f the parties.129 NLRB No. 18. DICKTEN & MASCH MFG. COMPANY113and thereby clearly prolonged the strike and converted it to an unfairlabor practice strike, as the Trial Examiner found?THE REMEDYHaving found that the Respondent has unlawfully refused tobargain with the Union, we shall order the Respondent to cease anddesist therefrom 3 and take certain affirmative action designed toeffectuate the policies of the Act, as recommended by the Trial Ex-aminer.We have found that the Respondent refused to bargainby unilaterally establishing a wage rate of $3 an hour for tool-repairwork.We shall, therefore, in addition to the remedy recommendedby the Trial Examiner, and in accord with the established Boardpolicy of restoring working conditions unilaterally changed,4 orderthat the Respondent restore the wage rates in effect prior to suchunilateral action, retroactive to December 2, 1958, and pay backpayto all employees employed in the unit since that date, including thosenewly hired, in an amount equal to the difference, if any, betweenthe wages actually paid the employees and the amount they wouldhave received had the wage rates not been unilaterally changed.Weshall further modify the Trial Examiner's recommended Order byproviding specifically that the reinstatement which he has orderedshall be to jobs, if available, and such availability will be determinedby the size of the complement needed at the time of the strikers'reinstatement, instead of providing generally, as did the Trial Ex-aminer, for the Respondent's right to make such reduction to "anormal complement."As recommended by the Trial Examiner, allstrikers for which no jobs are immediately available shall be placedon a preferential hiring list.ORDERUpon the entire record in these cases and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Dickten & Masch Mfg.Company, Milwaukee, Wisconsin, its officers, agents, successors, andassigns shall :aWedo not agree with Member Rodgers that one of the issues in this case is whetherthe Respondent violated the Act by refusing to bargain with respect to the effect of thediscontinuance of its toolmaking operations on the employees in the unitThe TrialExaminer made no specific finding with respect thereto,and the General Counsel filed noexception to his failure to do soTheissue istherefore not before us.Under these cir-cumstances, we find it unnecessary to express an opinion on this question.aWe do not agree with the dissent that all reference to toolmaking operations shouldbe eliminated from the unit description in our bargaining order herein.The unit con-forms with the contract unitMoreover, even if the Respondent is not currently engagedin toolmaking, if and when such operations are resumed, employees so engaged properlybelong in this unit as heretofore, and are entitled to be bargained for as part of this unit.4 Cascade Employer's Associattion, Inc ,126 NLRB 1014, and cases cited therein.586439-61-vol. 129-9 114DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a)Refusing to bargain collectively with Tool and Die MakersLodge No. 78, International Association of Machinists, AFL-CIO,as the exclusive bargaining representative of all toolroom employeeswho are engaged in making, assembling, erecting, dismantling, andrepairing of machinery, tools, dies, jigs and fixtures, and equipmentand/or parts thereof of all descriptions, but excluding office clericalemployees, guards, professional employees, all other employees, andsupervisors as defined in the Act, with respect to the Rucker Shareof Production Plan, rates of pay, wages, tenure of employment, otherconditions of employment, and by effectuating unilateral changes inwages or other working conditions.(b) Interfering with, restraining, or coercing employees in anylike or related manner in connection with the exercise of the rightto self-organization, to form labor organizations, to join or assist Tooland Die Makers Lodge No. 78, International Association of Machin-ists,AFL-CIO, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to engage inother concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from any or all suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization as a conditionof employment as authorized in Section 8 (a) (3) of the Act as modifiedby the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectively with Tool and Die MakersLodge No. 78, International Association of Machinists, AFL-CIO, asthe exclusive representative of all employees in the appropriate unitfor purposes of collective bargaining with respect to wages, hours,and other terms and conditions of employment, and if an under-standing is reached, embody such understanding in a signedagreement.(b)Revoke the unilateral wage changes instituted on December2, 1958, and revert to the wage scale and benefits existing immediatelyprior to December 2,1958.(c)Make whole the employees in the appropriate unit for any lossof pay they may have suffered by reason of the unilateral changes inwage rates as set forth in the section of the Intermediate Report en-titled "The Remedy," as modified herein.(d)Upon application offer to the Respondent's striking employeesimmediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or otherrights and privileges and make them whole for any loss of pay in the DICKTEN & MASCH MFG. COMPANY115manner set forth in the section of the Intermediate Report entitled"The Remedy," as modified herein.(e)Preserve and, upon request, make available to the Board and itsagents for examination and copying all payroll records, social securitypayment records, timecards, personnel records and reports, and allother records necessary to determine the amount of backpay due, ifany, and the rights of employment under the terms of this Order.(f)Post at its plant in Milwaukee, Wisconsin, copies of the noticeattached hereto marked "Appendix." 5Copies of said notice, to befurnished by the Regional Director of the Thirteenth Region, shall,after being duly signed by an authorized representative of the Re-spondent, be posted by it immediately upon receipt thereof and bemaintained by it for at least 60 consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced or covered byany other material.(g)Notify the Regional Director for the Thirteenth Region, inwriting, within 10 days of the date of this Order, what steps the Re-spondent has taken to comply herewith.MEMBERRODGERS,dissenting in part :One of theissues inthis case is whether the Respondent violatedthe Act by refusing to bargain with the Union as to the effect of theRespondent's discontinuance of toolmaking operations on the wages,tenure, and working conditions of employees in the bargaining unit.The decision of my colleagues is silent on this subject.It is clear to me that the Respondent did not violate the Act in thisrespect.I assume that this is also the view of my colleagues; but ifit is not, they owe it to the parties, and to the courts that may becalled upon to review this case, to say it is not.The need for some statement by my colleagues on the subject ismore than academic.The matter goes to the very heart of the bar-gaining order here being issued. If the Respondent did not violatethe Act by refusing to bargain with respect to the effect of the Re-spondent's discontinuance of toolmaking operations, and if theRespondent was lawfully privileged to discontinue its toolmakingoperations-and no one here contends that Respondent was not soprivileged-then Respondent should not, and cannot, lawfully beordered to bargain for, or about, the certified unit.That unit nolonger exists, and any order with respect to it is no more than a legalfutility.6In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." 116DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly,the bargaining order which my colleagues havefashioned is, to say the least, inconsistent with their apparent findings.I would order the Respondent to bargain only for those toolroomemployees presently employed who are engaged in repairing ma-chinery, and tools and dies.I would eliminate from the descriptionof the unit all reference to toolroom employees engaged in "making,assembling,erecting,and dismantling"work.The decision and orderof the majority as presently written are too vague to be properlyenforced.MEMBERS FANNING and KIMBALL took no part in the considerationof the above Decision and Order.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that :WE WILL bargain collectively with Tool and Die Makers LodgeNo. 78, International Association of Machinists,AFL-CIO, asthe exclusive representative of all employees in the bargainingunit described below(which includes tool repairmen)with re-spect to the Rucker Share of Production Plan, rates of pay,wages, tenure of employment,and other conditions of employ-ment, and if an understanding is reached,we will embody suchunderstanding in a signed contract.The bargaining unit is:All toolroom employees who are engaged in making, as-sembling, erecting,dismantling and repairing of machinery,tools, dies,jigs and fixtures,and equipment,and/or partsthereof of all descriptions;but excluding office clerical em-ployees, guards,professional employees,all other employees,and supervisors as definedin the Act.WE WILL revoke the unilateral wage changes instituted onDecember 2,1958, and revert to the wage scale and other benefitsexisting immediately prior to December 2, 1958.WE WILL make whole the employees in the appropriate unitfor any loss of pay they may have suffered by reason of ourunilateral changes inwage rates.WE WILL upon application offer to all our toolroom employeeswho were on strike December 2,1958, full and immediate rein-statement to their former or substantially equivalent positionswithout prejudice to their seniority and other rights and priv-ileges, andmake them whole for any loss of pay they may have DICKTEN & MASCH MFG. COMPANY117suffered as a result of our refusal to reinstate them after suchapplication.WE WILL NOT in any like or related manner interfere with,restrain, or coerce employees in the exercise of the right to self-organization, to form, join, or assist Tool and Die Makers LodgeNo. 78, International Association of Machinists, AFL-CIO, orany other labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concertedactivities for the purpose of collective bargaining or other mutualaid or protection, or to refrain from any or all such activities,except to the extent that such right may be affected by an agree-ment requiring membership in a labor organization as a conditionof employment, as authorized in Section 8(a) (3) of the NationalLabor Relations Act as modified by the Labor-Management Re-porting and Disclosure Act of 1959.DICKTEN & MASCH MFG. COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remainposted for 60 days from the datehereof,and must not be altered,defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThisproceeding with all parties represented by counsel was heard before theTrial Examiner at Milwaukee,Wisconsin,on July 21, 22,and 23,1959, upon acomplaint filed by the General Counsel of the National Labor Relations Board,herein separately designated as the General Counsel and the Board,and answerthereto filed by Dickten&Masch Mfg. Company,herein called the Respondent orRespondent Company.The principal issue litigated was whether the Respondentrefused to bargain collectively in good faith with Tool and Die Makers LodgeNo. 78, International Association of Machinists,AFL-CIO,herein called the Union,as the exclusive representative of all employees working in its toolroom department,by unilaterally establishing a plantwide profit sharing plan known as The RuckerShare of Production Plan, changing the wages and working conditions of employeesin its toolroom,withdrawing recognition of the duly certified appropriate bargainingunit, and thereby prolonging an economic strike engaged in by such employees.All oral argument and written briefs submitted by counsel to the Trial Examinerhave been given due consideration.Upon the entire record in the case, and from observation of the witnesses, I makethe following:FINDINGS OF FACT1.BUSINESS OF THE RESPONDENTDickten and Masch Mfg. Company is a corporation organized and existing underthe laws of the State of Wisconsin,having its principal office and maintaining itsplant in the city of Milwaukee, where it employs approximately 80 to 90 employeesand is engaged in the manufacture and sale of moulded plastic products.Duringthe representative calendar year of 1958, the gross volume of business producedby Respondent was in excess of $1,000,000. In the course and conduct of its opera-tions during said year,itpurchased and received materials valued in excess of$250,000 directly from sources outside the State of Wisconsin;and during the sameperiod fabricated,sold, and shipped finished products valued in excess of $200,000 118DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom its Milwaukee plantdirectlyto purchasers outside the State of Wisconsin. Ifind, therefore,thatRespondent is engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.If.THE LABOR ORGANIZATION INVOLVEDTool and DieMakers Lodge No. 78,InternationalAssociation of Machinists,AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Historical BackgroundThe principal product of the Respondent is plastic components produced by theuse of steel molds intowhichplasticmaterials are poured,and thereafter removedfor certain finishing operations preparatory to shipment to customers.Approxi-mately 70 employees commonly called molders and finishers are engaged in suchoperations at the Milwaukee plant.Prior to September 1958 and at all timespertinent to this case,the Respondent operated a separate department known asthe toolroom in which 11 employees and 1 foreman commonly called tool- anddie-makers were engaged in making new and repairing old steel molds and certainother tools used by the Respondent in its production operations.Some new toolswere produced for outside customers,and the Respondent has for many years alsopurchased a substantial part of its own new tools from other fabricators.Accordingto the undisputed testimony of Erich Dickten, president and general manager ofRespondent,the overall work of employees in the toolroom was about equallydivided between new toolmaking and repairing old tools, with a preponderance ofthemost experienced tool makers being assigned to work requiring the highestdegree of skill.The toolroom is adequately equipped with toolmaking machinery,but a major part of the repair work is done by handwork.By letter dated September30, 1954,theUnion for the first time claimed amajority and demanded recognition as the bargaining representative of Respondent's"toolroom employees and their apprentices engaged in the making,erecting, dis-mantling and repairing of tools, dies,jigs,fixtures,etc.,but excluding office andclerical employees,professional employees,guards, supervisors,as defined in theNational Labor Relations Act, as amended, and all other employees employed bythe Company."Thereupon,the Respondent and the Union on October 11, 1954,entered into a stipulation for certification upon consent election,which was approvedon October12, 1954, bythe Regional Director for the Thirteenth Region in CasesNos. 13-RC-4106and 13-RM-216(consolidated).Following an election con-ducted pursuant to the foregoing stipulation,the Regional Director by authorityof the National Labor Relations Board on November 1, 1954, issued a Certificationof Representatives certifyingthat Tooland Die Makers Lodge No. 78,InternationalAssociation of Machinists,AFL-CIO,has been designated and selected by a ma-jority of Respondent's employees in the unit defined in the aforesaid stipulation,and is the exclusive representative of all the employees in such unit for the purposeof collective bargaining with respect to rates of pay, wages,hours of employment,and other conditions of employment.The unit was described therein as "All tool-room employees, excluding office clerical employees,professional and supervisoryemployees,and guards as defined in the National Labor Relations Act as amended,and all other employees."The parties then entered into a written collective-bargaining agreement covering "toolroom employees,who are engaged in themaking, assembling, erecting,dismantling and repairing of machinery,tools, dies,jigsand fixtures, and equipment and/or parts thereof,of all descriptions, butexcluding office clerical employees,guards, professional and supervisory employeesas defined in the Act as amended,and all other employees of the Company."Thiscontract and its subsequent annual amendments provided for three job classifications(tool- and die-maker,journeyman machinist,and tool- and die-maker apprentice);and in article IV, section 8, entitled"SENIORITY,"itwas provided,interalia,"that all merit increases,reclassifications of employees,promotions andadjustmentsinwage ratesduring the term of this contract,shall bemade only through negoti-ations and collective bargainingby the Companyand the Union in each case.[emphasis supplied.1The last agreement expired on or about September1, 1957,whereupon the parties entered into negotiations for a new contract beginning witha meeting on August4, 1957, andcontinued at 14 subsequent meetings on September30,October1,and December10, 1957,and January 15, February24,March 7,May 29,June16, August15, September 24, September 26, October 14, October 20,and December 2, 1958,respectively.At the opening of negotiations,theUnion DICKTEN & MASCH MFG. COMPANY119demanded a general increase in wages of 20 cents per hour, but the Respondentoffered a counterproposal of 15centsper hour, which was put into effect retro-active to September 1, 1957, at expiration of the old contract.Thereafter, onNovember 8, 1957, the Union filed a charge in Case No. 13-CA-2461againstRespondent, alleging a violation of Section 8(a) (5) of the Act for failure to bargainin good faith with the Charging Union.No complaint was filed therein, and onor about February 11, 1958, Respondent received a letter from the RegionalDirector stating that the aforesaid charge had been withdrawn.Negotiations fora newcontract continued.B. The refusal tobargainAt the bargainingsession onMay 29, 1958, the Respondent initially disclosedits intention to offer a profit-sharing plan to all employees on a plantwide basis,and at that time exhibited a tentative but incomplete draft of such a proposal.Thereupon, the Union suggested that the proposed plan be made a subject for dis-cussionand negotiation, but Respondent declined to do so on the theory that theplan would be entirely voluntary; whereupon, the Union threatened to file an unfairlabor practice charge.Thereafter, on June 3, 1958, Respondent called group meet-ingsof all employees in the plant, including toolroom employees, and announcedadoption of "The Rucker Share of Production Plan" effective as of June 1, 1958.The plan was presented, explained, and discussed by the representativeof a man-agement consultant firm previously employed by the Respondent to make a studyof itsbooks, recommend, develop, and supervise the operations of a definite planadapted to the situation at Dickten and Masch Mfg. Company. In addition thereto,Respondent delivered to each employee an explanatory written statement, as follows:JUNE 3, 1958.For approximately 2 yearsthe managementof Dickten and Masch has beensearching for a new program that would improve employee-companyrelations.We have recognized the need fora planwhich would encouragemaximum in-terest in your work and stimulate yoursenseof cooperation with your fellowemployees.To accomplish this, the company must provide more than a mereplace to work, the tools of production, and a wage and salary "schedule"-thiswe knew.We wanted to find a way to provide an extra reward for extraeffort.We believed then, and believe now, that a well-plannedBonusprogramis the best answer to this need.Manyplanswere discussed and rejected.They did not meet our one majorrequirement-a program which would provide a fair reward for effectiveteamwork.We did not want a plan which would merely reward the speed-demon-important as production speed may be in our competitive businessworld.We definitely did not want a plan which pitted one employee againstanother in a struggle forindividualgain.We did want,a plan which would offerallemployees an opportunity to gain throughcooperativeeffort.About a year ago a new and different type of Employee Bonus Program cameto ourattention-the Rucker Share of Production Plan.This Bonus plan hasnow been thoroughly tested in more than 100 sound business organizations.It has proved good for employees, through substantial increases in their incomes.It has proved good for the companies, by creating a newsenseof partnershipbetween the employees andmanagement.After a careful study of the merits of the Rucker Plan, we authorized thefirm of Strong-Narovec and Company of Cleveland, Ohio, to start a study ofour business to see if the Rucker Plan itself could be adopted here.After avery careful and thorough survey, Strong-Narovec gave us their report andrecommended the Rucker Plan for our organization.After a thorough check-ing we agreed, and authorized completion of the work.With a great feeling of enthusiasm, we are now announcing the introductionof the Share of Production Plan at Dickten & Masch. Strong-Narovec willpresent the Plan to our employees through their representative, Mr. Neal Barbu.They have also been employed to start the Plan in operation, and to superviseit for us during the first year.They will also act as our advisors in the futureif we need their further services.The starting date for the program will be June 1, 1958-and it will beoperated for a trial period of one year.As this is a voluntary plan, it may atanytime thereafter be revised or withdrawn by the company. It is, however,intended to continue the plan on a permanent basis. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll employees on the hourly pay basis will participate in the employees share-of the Bonus.All foremen and office employees will be paid their share outof the company's portion of the Bonus.This is a voluntary, cooperative plan, not based on individual productionstandards or any other direct measurement of quantity of production.Since the plan does not alter or affect hourly wage rates, bargaining pro-cedures, or any contractual relations, it constitutes a voluntary extra paymentby the company when Bonus is earned.It is, of course, hoped that all employees will actively participate in the pro-gram.However, it is the privilege of any union group or any departmentalnon-union group to be excluded, by request, from payment of the Bonus whichwould otherwise be distributed to all employees.The Program is explained in detail in the booklet that accompanies this letter.We hope you will freely discuss any questions you may have with your super-visor or with representatives of management.This plan will replace all piece rates now in effect; however, the hourly ratesand shift bonuses will remain as now in effect.The success of the Share of Production plan will depend on the enthusiasticparticipation of you and your fellow employees.With that enthusiasm, it cancreate a real teamwork spirit in our organization, and make your work not onlymore interesting and pleasant, but also more profitable to you.Sincerely,ERICH DICKTEN,President.DICKTEN & MASCH MFG. CO.The foregoing action taken by the Respondent on June 3, 1958, was promptlyreported to the Union Business Agent by members of the union shop committee inattendance at the meeting.Thereupon, Business Agent Rudolph Poweleit calledPresident Erich Dickten by telephone on June 5, 1958, requested full informationon the profit-sharing plan and an opportunity to negotiate the matter prior to officialadoption thereof.Dickten told him that the plan was already in effect, but employeescould withdraw if they did not want it.On June 6, 1958, the Union filed a chargein Case No. 13-CA-2867 alleging that Respondent failed to bargain in good faithin bypassing the Union and dealing directly with toolroom employees on a profit-sharing plan.Thereafter, on June 9, 1958, the Respondent posted a letter to theUnion, as follows:JUNE 9, 1958.TOOL & DIE MAKER LODGE 78,International Association of Machinists,624 North 24th Street,Milwaukee, Wisconsin.Attention:Mr. R. PoweleitDEAR SIR: Reference is made to your telephone call of June 5, 1958, inform-ing us of your intentions of filing unfair labor practice charges against thiscompany as a result of the installation of the "Rucker Share of the ProductionPlan" for the hourly employees of this company which would also cover toolroom employees if they so desire.No doubt you have received from Mr. Gerfin a copy of the Rucker planbooklet and a copy of a letter dated June 3rd which was distributed to all ouremployees, however, we are enclosing a copy of each for your convenience.You will notice that the fourth paragraph from the end reads as follows:"It is, of course, hoped that all employees will actively participate in theprogram.However, it is the privilege of any union group or any departmentalnon-union group to be excluded by request, from payment of the Bonus whichwould otherwise be distributed to all employees."It seems to us that the above quoted paragraph leaves no doubt but that theplan may be rejected by the group belonging to Local 78. If this is the case,we would appreciate receiving a letter from you stating your wishes and wouldbevery happyto exclude your group from the Bonus plan.May we have the letter stating the wishes of the Tool Makers at Dickten &Masch as soon as possible.Yours very truly,DICKTEN & MASCH MFG. CO.ERICH DICKTEN. DICKTEN & MASCH MFG. COMPANY121With respect to the aforesaid charges, the Respondent on June 9, 1958, also posteda letter to the Regional Director of the National Labor Relations Board, as follows:NATIONAL LABOR RELATIONS BOARD,Midland Building,176 W. Adams Street,Chicago 3, Illinois.Attention: Mr. R. M. MaddenRe: Case # 13-CA-2867GENTLEMEN: In answer to your letter of June 6th regarding the above case,we are enclosing a copy of the Rucker Share of the Production Plan as pre-sented to the employees of this company.A copy of a letter which was givento each employee is also enclosed.This letter was distributed among our em-ployees on the 3rd of June at the time the Rucker Share of Production Planwas explained.We do not know at this time whether or not the organized tool room em-ployees wish to be excluded from this plan since we have not received eithera written or verbal notice to that effect. It is possible, however, that by havingthe Union file unfair labor practice charges in connection with this plan, thatthe group signifies intentions of being excluded from the benefits this plan maybring about.In order to clarify this situation, we wrote a letter to Mr. Poweleit of Local78 requesting a statement as to the wishes of the organized group in the toolroom consisting of seven people.Yours very truly,DICKTEN & MASCH MFG. CO.ERICK DICKTENPresident.At 'a bargaining session between the Union and the Company on June 16, 1958,Business Agent Poweleit insisted that the recently established profit-sharing planbe fully discussed and negotiated between the parties, but President Dickten adheredto his original position that the plan was entirely voluntary and must be eitheraccepted or rejected by the Union for the unit of toolroom employees withoutfurther negotiation.At this meeting the Union was for the first time given a com-plete official copy of the Rucker Share of Production Plan, which had been establishedby Respondent in its plant.Under these circumstances the Union made no com-mitment whether it would accept or reject the plan on behalf of the toolroomemployees.Nevertheless, Respondent in July 1958 and thereafter included em-ployees of the toolroom in all monthly distribution of benefits arising under theprovisions of the plan.At the next meeting of the negotiating parties on August 15, 1958, the Unionsubmitted to Respondent written proposals for a basic uniform wage structure asfollows:1958 Contract Proposals as Recommended to and Adopted by the PolicyCommittee of Tool and Die Makers' Lodge No. 78, I.A.M.In line with the general policy established by Tool and Die Makers' LodgeNo. 78, we will again in these negotiations attempt to establish a basic uniformwage structure for the classification of tool and die makers and toolroom ma-chinist, and attempt to maintain the same relative position between those twoclassifications and the allied classifications that we might find existing in someof our toolroom units.The recommended wage schedule adopted by the PolicyCommitteeis as follows:Progression ScheduleAlin.hiringrateAfter I After IMerit range6 mos. 9 mos.After3mosTool and die makers ------------- $3.15$3 20$3 25$3.30$3 30 to $3.50Journeymen machinists ----------3.003 053.103.153.15 to 3.35 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn applying the above wage structure,all employees are to be given creditfor the amount of time that they were employed by their employer in theirrespective classifications.All other employees engaged in allied classificationsare to have their wage structure with minimums,progression,etc.,geared tothe above structure.Wage Increase:All employees employed in toolrooms under the jurisdictionof Tool and Die Makers' Lodge No. 78 are to receive a 6% general wageincrease and such additional amount, if necessary,to place them in theirrespective position in accordance with the aforementioned wage structures.Vacations:All groups are to propose a vacation plan which provides not lessthan 2 weeks after 3 years of seniority; 2 weeks and 3 days after 7 years; 3weeks after 10 years; 3 weeks and 3 days after 15 years; and 4 weeks after 20years of seniority.Note:In order to protect ourselves against the recent adverse ruling oftheUnemployment Compensation Bureau of the State of Wisconsin, weare insisting that all contracts provide the following protective language:"Should employees be laid off prior to their scheduled vacation or vacationshutdown period, if so provided for under the terms of the labor agreementbetween the parties, the Company will not allocate the vacation timeowed to such employee during his period of layoff, unless said employeerequests his vacation pay due. In the event the Industrial Commission ofthe State of Wisconsin, any of its departments or agents, denies an employeeunemployment compensation benefits during an employee'speriod oflayoff, because contrary to the aforementioned the Company allocatedvacation due to an employee during a layoff period, the Company willmake whole to such employee any unemployment compensation that hasbeen denied him by reason of the action of any of the aforementioned."Holidays:All groups are to propose the inclusion of the eighth (8th) paidholiday,which could be either the day after Thanksgiving or the two halfdays preceding Christmas and New Year's.Pension:Recognizing that our pension and insurance benefits are generallytied in with an over-allCompany or Corporation Plan, it is not the intent ofTool and Die Makers' Lodge No. 78 to incorporate in our 1958 demands anyspecific over-all or general request of increased insurance benefits other thanthe fact that each unit will have to study their plan carefully and determineexactly what changes can and should be made to improve both their pensionand insurance plans; however, in the tool and die jobbing shops, it is a definitepolicy and recommendation of Tool and Die Makers' Lodge No. 78 that allgroups negotiate and additional ten (10¢)cents per hour to be put into a fundfrom which insurance or pension benefits will be purchased.Apprenticeship Rate Schedule:As part of our proposals we will submit tomanagement a request that the new apprenticeship rate schedule be adoptedif they have not already been incorporated in the agreements.This wouldprovide that instead of the apprentices starting at 40%of the basic or minimumhiring rate of the journeyman they would be starting at 50%o and progressSoloeach 1,000 hours thereafter.Note:In those establishments where the apprentices'rate is alreadybased on the top of the journeyman's progression schedule, we will basetheirwage structure on the recently-negotiated top of the progressionschedule.JH:LLoeiu#9afl-cioAgain on September 26, 1958, a bargaining session was held at the plant in theoffice of President Dickten for further discussion of proposals made by the Union.At thatmeeting the Respondent presented its final wage proposal in writing.There-upon,Business Agent Poweleit submitted the proposal to employees in the toolroom,where and when a strike vote was conducted with the result that a srike was called.On the afternoon of September 26, 1958, the entire toolroom complement of I1employeesbothunion and nonunion went out on strike. Picketing of the plantcontinued until April 1959.but the strike has never been settled.Thereafter, onSeptember 29, 1958, the Regional Director of the National Labor Relations Boardapproved a settlement agreement between the parties to withdraw the charge in DICKTEN & MASCH MFG. COMPANY123Case No. 13-CA-28671by reason of which Respondent posted a notice in theplant, as follows:NOTICE To ALL EMPLOYEESPursuant to a settlement agreement approved by the Regional Director,Thirteenth Region of the National Labor Relations Board, and in order toeffectuate the policies of the National Labor Relations Act, we hereby notifyour employees that:WE WILL bargain collectively upon request with the Tool and DieMakers' Lodge No. 78, International Association of Machinists, AFL-CIO,as the exclusive representative of all employees in the bargaining unitdescribed herein with respect to The Rucker Share of Production Plan,and if an understanding is reached, embody such understanding in asigned agreement.WE WILL NOT in the future unilaterally make changes in The RuckerShare of Production Plan distributed to toolroom employees, who areengaged in the making, assembling, erecting, dismantling and repairingofmachinery, tools, dies, jigs and fixtures and equipment and/or partsthereof, of all descriptions, but excluding office clerical employees, guards,professional and supervisory employees as defined in the Act as amended,and all other employees of the Company, without prior consultation withTool and Die Makers Lodge No. 78, International Association of Ma-chinists,AFL-CIO Since the establishment of the plan, the Union andthe Employer have entered into negotiations concerning the plan.ERICH DICKTEN,President.Dated Sept. 30,1958By---------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and mustnot be altered, defaced, or covered by any other material.Pending compliance with the foregoing settlement agreement and posting of theaforesaid notice thereunder, a meeting of the parties was held on October 14, 1958,in the presence of Commissioner Murphy of the Federal Conciliation Service.Atthismeeting the Respondent announced that it was discontinuing the operation ofits toolroom, and that all new work would be contracted outside of the plant.Onthe same date it posted a notice to the same effect on the plant bulletin board.Consequently, no agreement was reached.At a second meeting with CommissionerHagist of the Federal Conciliation and Mediation Service on October 20, 1958, theRespondentmodified its proposal to discontinue operation of its toolroom byasserting that it would employ several craftsmen at wage rates not exceeding $3per hour for repair work and maintenance of its old tools and dies, but would notmaintain an apprentice program or seniority, and would not fabricate new equip-ment.Respondent refused to agree to recall by seniority, vacation pay for thetime employees were out on strike, or severance pay for those strikers who wouldnot be recalled to work.With respect to the health and welfare program the Re-spondent announced that all toolroom employees not recalled by January 1, 1959,would be dropped.A final meeting for negotiations between the parties was held on December 2,1958, which was conducted in President Dickten's office by a representative (RobertMiller) of the Wisconsin Employment Relations Board.Meanwhile the strikewas still in effect, and Respondent continued to operate its toolroom to a limitedextent with the help of supervisory personnel.Respondent refused to change itsposition.After conferring with the conciliator in private for approximately 45minutes, President Dickten came out and announced that Respondent would payno vacation pay and would notify the toolroom employees (strikers) that they couldapply for tool repair jobs at $3 per hour, and that he would select those that Re-spondent wanted.Thereupon, President Dickten refused to negotiate further orattend any more meetings for that purpose.BusinessAgent Poweleit reauestedthat the Respondent's position be put in written form, and President Dicktenagreed to do so.1 In view of the fact that additional and related charges were subsequently filed by theUnion, the charge In Case No. 13-CA-2867 was reinstated on or about April 14, 1959. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, by letter to the Union on December 5, 1958, Respondent stated itsposition with respect to further collective bargaining as follows:TOOL &DIE MAKERS LODGE No. 78,624 North 24th Street,Milwaukee, WisconsinAttention:Mr. Rudolph PoweleitGENTLEMEN: The purpose of this letter is to set forth this Company's posi-tion in response to your frequent requests to bargain.The contract between this Company and Lodge 78, covering our Tool Roomemployees, expired on September 1, 1957.Efforts to negotiate a new contractproved fruitless and several months ago you called the Tool Room employeesout onstrike.Last October the Company announced that it was no longer economicallyfeasible to operate the Tool Room, that henceforth it would contract out forits tool and die making work, but that the Company would continue to employtwo or three men to do tool repair work.Since that time you have met with us on several occasions to negotiate forthe Tool Room employees on strike,at times in the presence of Federal andStatemediators.In view of our decision to discontinue the Tool Room operation, we believethere is no point in these negotiation meetings. In our opinion the bargainingunitwhich you formerly represented no longer exists.This will serve asnotice that the Company will no longer participate in such meetings.Yours very truly,DICKTEN & MASCH MFG. CO.,ERICH DICKTEN,President.ED:bcc:Mssrs. DrazninMuellerLacyOn the same day, December 5, 1958, Respondent sent identical letters to all strik-ing toolroom employees except an apprentice and Harvey Heup (who had alreadybeen rehired as a tool designer),as follows:The Company has an opening for two Tool Repairmen. Applications forthese job openings can be made at the office beginning Monday, December 8,1958.Applicants must have experience in Tool Repair work. The hourly rateof pay for these jobs will be $3.00.The first striker rehired by the Respondent was Harvey Heup, who came back towork as a tool designer in the toolroom office.Eric Hahn (striker), was rehiredon December 10, 1958. Norman Belcher was hired as a new employee on January 6,1959.Horst Gruendler (striker), who had been toolroom machinist, was rehired onFebruary 2, 1959. Siegfried Grabosch was hired as a new employee on March 5,1959.Walter Frank was hired as a new employee on March 23, 1959. NormanGoetz (striker), was rehired on April 30, 1959.Only the last named (Goetz) hadbeen a member of the Union, and accepted a reduction in pay from $3.09 to $3 perhour, although he was the senior tool- and die-maker in Respondent's toolroom priorto the strike.Except as to abandonment of the fabrication of new tools, etc.,operation of the toolroom has continued as a service unit with reduced force underthe supervision of Foreman Walter Nies.All machines therein remain intact, except-ing one machine formerly devoted to new work is not being used at the present time.C. The appropriate unitRespondent in this case has raised the superficial issue that the appropriate unitfound and certified by the Board in the consolidated Cases Nos. 13-RC-4106 and13-RM-216 on November 1, 1954, has ceased to exist. For that reason only it iscontended that there is no obligation or requirement for further recognition orcollective bargaining with the Union as the exclusive representative of employeesengaged in repairworkin its toolroom. I cannot agree. In my opinion neitherthe strike of all toolroom employees on September 26, 1958, the unilateral abandon-ment of new work therein by the Respondent, nor its arbitrary reclassification ofemployees performing repair work on tools, dies, jigs, fixtures, etc., alter or destroythe Board certification. In all written collective-bargaining agreements with theUnion prior to expiration of the last contract on or about September 1, 1957, and in DICKTEN& MASCH MFG. COMPANY125subsequent negotiations extending to December 2, 1958, the Respondent recognizedthe Union as exclusive representative for all its toolroom employees.On Septem-ber 30,1958, Respondent entered into a settlement agreement and posted a noticein Case No.13-CA-2867 to bargain with the Union with respect to The RuckerShare of Production Plan insofar as it pertained to its toolroom employees.Aspreviously found by the Board,and heretofore recognized by the Respondent inwritten contracts with the Union and in aforesaid settlement agreement,I find thatthe existing appropriate unit in this case consists of "All toolroom employees of theRespondent,who are engaged in making,assembling,erecting,dismantling andrepairing of machinery,tools, dies, jigs and fixtures, and equipment and/or partsthereof, of all descriptions,but excluding office clerical employees, guards, pro-fessional and supervisory employees as defined in the Act as amended,and all otheremployees of the Company."Concluding FindingsThere is little or no dispute about the facts in this case.Respondent does notdeny that on and after May 29, 1958, it refused to bargain with the Union concern-ing The Rucker Share of Production Plan upon the theory that such plan wasentirely voluntary and subject to acceptance or rejection by the Union and its tool-room employees.The Board and the courts, however, have repeatedly held thatthe term "wages" mentioned in Section 9(a) of the Act, as to which an employer isrequired by Section 8(a)(5) to bargain with the exclusive representative of his;employees,comprehends all emoluments of value which may accrue to employeesby reason of their employment relationship.2To induce withdrawal of the first unfair labor practice charge filed in Case Ns.13-CA-2867, the Respondent entered into a settlement agreement and posted noticeto the effect that it would upon request bargain with Tool and Die Makers LodgeNo. 78, IAM, AFL-CIO, as the exclusive representative of all employees in theappropriate unit.Notwithstanding this agreement and posting of the notice onSeptember 30, 1958, the Respondent 2 weeks later announced that it would dis-continue operation of its toolroom and on October 14, 1958, posted a notice in itsplant to that effect. In fact, however, Respondent intended merely to limit opera-tions in its toolroom to repair work by contracting with outsiders for the fabricationof all instead of part of the new tools needed in its plant. It is contended byRespondent that for the past 3 years it has been more economical to purchase newtools from outside contractors,but that for reasons of convenience and training ofitsworking force in the toolroom it continued to manufacture a part of the newtools required for its operations. It is further contended that Respondent could notmeet the union wage demands, and considered the strike an opportune time to dis-continue the toolroom as a manufacturing unit of the plant, and convert it into aservice organization.In either case, however, the employees therein constitute anappropriate unit for the purpose of collective bargaining, as found in section III, C,above.Assuming without finding that Respondent was economically justified in dis-continuing the fabrication of new tools, I am convinced that Respondent could notlegally avoid its duty to bargain with the Union as exclusive representative of itstoolroom employees while out on strike by unilaterally declaring that the appropriateunit for bargaining was no longer in existence.I am, therefore, constrained to find that the economic strike of toolroom em-ployees,which began on September 26, 1958, was prolonged and any settlementtherefore precluded by the unfair labor practices of the Respondent when on andafter December 2, 1958, it refused to attend any more meetings or negotiate furtherwith Tool and Die Makers Lodge No. 78, International Association of Machinists,AFL-CIO, as the exclusive bargaining representative of all toolroom employeesin the appropriate unit.Basically the issue here is the same as that inTom ThumbStores, Inc.,123NLRB 833, where the Board found that an employermay notrefuse to bargain for a traditionally appropriate unit upon the bare claim thatsuch a unit is not appropriate.The distinction here, if any, is that Respondentadmittedly refused to bargain for a unit of toolroom employees found and certifiedby the Board to be appropriate upon the bare claim that such unit was no longerin existence.Under the peculiar circumstances of this case, I find that the historicalbackground and undisputed facts in this case fail to support any good-faith doubt2 See,Inland Steel Company,77 NLRB1, enfd 170F. 2d 247 (CA 7), cert denied336 U S 960;W. W.CrossandCompany,Inc v. N.L R.B.,174 F 2d 857 (C.A. 1) ;Weyerhaeuser Timber Company,87 NLRB 672;United ShoeMachineryCorporation,Inc, et at,96NLRB 1309;RichfieldOil Corporation,110 NLRB 3,,16 ;Niles-Bement-PondCompany,97NLRB 165;AtlasStorage Division,etc., 112 NLRB 1175. 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Respondent with respect to the existence of an appropriate unit, and thatsuch contention was a mere pretext to avoid, if possible, the obligation imposed bySection 8(a)(5) of theAct tobargain with the representative of its employees, asexplained and defined in Section 8(d), subject to the provisions of Section 9(a)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe conduct of Respondent Company set forth in section III, above, occurringin connection with the operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce.V.THE REMEDYHaving found that Respondent Company has engaged in certain unfair laborpractices,itwill be recommended that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.Itwill be rec-ommended that the Respondent,upon request, bargain collectively with Tool andDie Makers Lodge No. 78,International Association of Machinists,AFL-CIO, asthe exclusive bargaining representative of all toolroom employees in the unit hereinfound to be appropriate for the purposes of collective bargaining.Having alsofound that settlement of the strike was prolonged and precluded by the unfair laborpractices of Respondent on and after December 2, 1958,itwill be recommendedthat the Respondent,upon application,shall offer to all toolroom employees onstrike on December 2, 1958, unless already reinstated,immediate and full rein-statement to their former or substantially equivalent position,3without prejudice totheir seniority and other rights and privileges,dismissing,ifnecessary, any personshired by Respondent on or after that date to perform tool- and die-making work,including tool-repair work; subject,thereafter,to the right of Respondent(if suffi-cient work to employ all strikers is not available)to reduce its working force in thetoolroom to a normal complement by laying off employees therein according toseniority or other nondiscriminatory procedure customarily employed in its businessprior to the discrimination found herein.In which event,Respondent Companyshall place the names of all strikers laid off,as aforesaid,on a preferential hiringlist and recall them to work without discrimination prior to hiring any other personsto perform tool- and die-making work(including tool-repair work)for which theyare qualified.I shall also recommend that the Respondent make whole each ofsuch employees for any loss of pay he may have suffered by reason of the Respond-ent's refusal,if any, to reinstate him in the manner herein provided by the paymentto each of them of a sum of money equal to that which he normally would haveearned as wages during the period beginning 5 days after date of his application forsuch reinstatement and continuing to the date on which Respondent shall haveoffered such reinstatement,less net earnings4to be computed on a quarterly basisin the manner set forth in F.W. Woolworth Company,90 NLRB 289 andN.L.R.B.v. Seven-Up Bottling Company of Miami, Inc.,344 U.S. 344. Earnings in one par-ticular quarter shall have no effect upon the backpay liability for any other suchperiod.Uponthe basis of the foregoing findings of fact and the entire record in the case,I make the following:CONCLUSIONS OF LAW1.Tool and Die Makers Lodge No. 78,International Association of Machinists,AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act,as amended.2. "All toolroom employees of the Respondent,who are engaged in making,assembling,erecting,dismantling and repairing of machinery,tools, dies,jigs andfixtures, and equipment and/or parts thereof, of all descriptions,but excluding officeclerical employees,guards, professional and supervisory employees as defined inthe Act as amended, and all other employees of the Company"constitute a unitappropriate for the purposes of collective bargaining within the meaning of Section9(c) of the Act,as amended.3.At all times since certification by the Board on November 1, 1954, the Unionhas been and now is the duly appointed and exclusive representative of all employeess See:The Chase National Bank of the City of New York, San Juan, Puerto Rico,Branch,65 NLRB 827.6 See :Crossett Lumber Company,8 NLRB 440, 497-498. BONNAR-VAWTER, INC.127in the aforesaid appropriate unit within the meaning of Section 9(a) of the Act,as amended.4.By failing and refusing at all times since May 29, 1958,to bargain in goodfaithwith Tool and Die Makers Lodge No. 78,InternationalAssociation ofMachinists,AFL-CIO,as the exclusive bargaining representative of employees inthe aforesaid appropriate unit, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1) and(5) of the Act,as amended.5.The aforesaid unfair labor practices are unfair labor practices within themeaning of Section 2(6) and(7) of the Act,as amended.[Recommendations omitted from publication.]Bonnar-Vawter,Inc.andRockland Printing Specialties & PaperProducts Union,Local 643, a/w International Printing Press-men & Assistants Union of North Americaand S.PearceHolton II.Cases Nos. 1-CA-2896 and 1-CA-2926. September29, 1960DECISION AND ORDEROn February 25, 1960, Trial Examiner John F. Funke issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter the Respondentfiled exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel[Members Rodgers,Jenkins, andFanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthis case, and hereby adopts the findings,' conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Bonar-Vawter, Inc., its officers,agents, successors,and assigns,shall :'Respondent excepted only to the remedy recommended by the Trial Examiner. There-fore, in the absence of other exceptions, we adopt,pro forma,the Trial Examiner's find-ings of fact,his analysis of applicable legal precedents,as well as his legal conclusionswith respect to the substantive issues of this case.We find without merit the Respond-ent's exceptions to the remedy recommended by the Trial Examiner.129 NLRB No. 20.